DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
Election/Restrictions
Claims 7, 9, 11, 14, 21, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Response to Arguments
All of Applicant’s arguments filed 2/18/2022 have been fully considered. In view of the filed claim amendments all rejections presented in the final office action mailed 11/18/2021 are withdrawn and new rejections are presented below.
New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sittenfield (US 3,344,018) and  Kepley (US 2011/0021630).
Sittenfield discloses biologically active compositions comprising a carrier and an effective amount of a biocidal agent (Sittenfield – claim 2).
Sittenfield discloses a sun-tan cream with biocidal properties comprising:	
1.5% stearic acid – reading on instant claims 1(b) and 2;
5% methyl anthranilate – reading on instant claims 1(a) and 4; 
2% diethylene glycol monostearate;
Water – reading on instant claim 1(d);
 cetyl alcohol, triethanolamine and perfume.
However, Sittenfield does not teach the composition to comprise a thickening agent as recited by instant claim 8.
Kepley teaches methods of treating wounds using a pharmaceutical composition in the form of a cream (Abs and Kepley – claim 11) and teaches that the viscosity of the compositions can be adjusted by using a viscosity modifying agent such as diethylene glycol monostearate, xanthan gum, etc. [0100].
It would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to modify the teachings of Sittenfield with those of Kepley.  One of skill in the art would have recognized the diethylene glycol monostearate in the composition of Sittenfield to assist in modifying the viscosity of the cream and would have been motivated to substitute the diethylene glycol monostearate in Sittenfield for xanthan gum as Kepley teaches diethylene glycol monostearate and xanthan gum to be functionally equivalent viscosity modifying agents and its prima facie obvious to substitute one art recognized equivalent for the other as they are both taught by the prior art to be used for the same purpose.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Claim 1 requires a ratio of the first active ingredient to total fatty acids to be in excess of 2:1 to about 6:1, interpreted by the examiner to be a ratio between the range of 2:1 to about 6:1.  As discussed above the prior art makes obvious a composition comprising 5% methyl anthranilate and 1.5% stearic acid which results in a ratio of 3.33:1 which falls within the claimed range.
Regarding the preamble “insect- or acarid- repellant consumer product,” this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  
As discussed above, Sittenfield teaches a suntan cream which reads on consumer product.  Regarding the “insect- or acarid- repellant” the composition made obvious by the prior art recites all the structural limitations recited by the instant claims and would therefore be expected to be capable of being an “insect- or acarid- repellant.”  This is supported by the instant specification which demonstrates that compositions comprising .80% fatty acid and 3.2 methyl anthranilate (Formula L) were effective to repel mosquitos [0231 and 0264], therefore a composition comprising 1.5% fatty acid and 5% methyl anthranilate is expected to be capable of repelling insects, such as mosquitos. 

Claims 1-2, 3, 4, 5, 8, 33, 35 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sittenfield (US 3,344,018) and  Kepley (US 2011/0021630), as applied to claims 1-2, 4 and 8 above, and further in view of Halls (US 6,267,949).
As discussed above, the prior art make obvious the limitations of claims 1-2, 4 and 8, but do not teach the composition to comprise oleic acid as recited by instant claim 3.
Halls teaches sunscreen formulations which can comprise moisturizing agents, such as stearic acid and oleic acid (Abs and col. 5, lines 50-60).
It would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to modify the teachings of Sittenfield and Kepley with those of Halls.  One of skill in the art would have recognized the stearic acid in the composition of Sittenfield to assist in providing properties of moisturization and a skilled artisan would have been motivated to substitute the stearic acid in Sittenfield for oleic acid as Halls teaches stearic acid and oleic acid to be functionally equivalent moisturizing agents and its prima facie obvious to substitute one art recognized equivalent for the other as they are both taught by the prior art to be used for the same purpose.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Regarding claim 33, the prior art makes obvious a composition comprising 5% methyl anthranilate and 1.5% oleic acid which results in a ratio of 3.33:1 which falls within the claimed range.
Regarding claims 35 and 37: As discussed above, the prior art teaches a suntan lotion, reading on cosmetic and sunscreen.
Regarding claims 38-39: As previously discussed, these are is a recitations of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  
As discussed above, Sittenfield teaches a suntan cream which reads on consumer product.  Regarding the “insect- or acarid- repellant” the composition made obvious by the prior art recites all the structural limitations recited by the instant claims and would therefore be expected to be capable of being an “insect- or acarid- repellant.”  This is supported by the instant specification which demonstrates that compositions comprising .80% fatty acid and 3.2 methyl anthranilate (Formula L) were effective to repel mosquitos [0231 and 0264], therefore a composition comprising 1.5% fatty acid and 5% methyl anthranilate is expected to be capable of repelling insects, such as mosquitos. 
Regarding claim 40: The prior art makes obvious a composition comprising known moisturization agents, therefore, the composition is capable of being a conditioner.

Claims 1-2-5, 8, 33, 35, 36 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sittenfield (US 3,344,018), Kepley (US 2011/0021630) and Halls (US 6,267,949), as applied to claims 1-2-5, 8, 33, 35 and 37-40 above, and further in view of Suzuki (WO 2011/016139).
As discussed above, the prior art make obvious the limitations of claims 1-2-5, 8, 33, 35 and 37-40 but do not teach the composition to be in a form selected from those of instant claim 36.
It is noted that Sittenfield teaches that the compositions can be pastes, rinses, etc. 
Suzuki teaches cosmetic composition comprising composite pigments and UV filters (Abs). The compositions can be formulated in various forms such as suspensions, solutions, emulsions, lotions, etc.  Suzuki teaches it is to be understood that a person skilled in the art can choose the appropriate presentation form, as well as its method of preparation, on the basis of his/her general knowledge, taking into account the nature of the constituents used, for example, their solubility in the vehicle, and the application envisaged for the composition (pg. 44-45).
In view of the teachings of Suzuki a skilled artisan would have recognized that the form the composition takes, such as emulsion, solution, lotion, cream, etc., is simply a matter of design choice and a skilled artisan would have been motivated to select the appropriate presentation form, such as a lotion or emulsion on the basis of his/her general knowledge with a reasonable expectation of success as these forms are well known to a skilled artisan.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613